[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON: 1. Plaintiff's Motion to Modify the Pendente Lite, Order Date October 29, 2002.
2. Defendant's Motion to Compel and Sanctions, Pendente Lite.
 3. Defendant's Motion for Allowance, i.e., Maternity Expenses, Pendente Lite.
 4. Defendant's Amended Motion for Expert Accounting Fees and Counsel Fees, Pendente Lite.
The court heard argument and received evidence, where pertinent, and ruled on the above motion only; all other motions scheduled for this day are marked off.
Plaintiff's motion to modify the court order of October 3, 2002 entered by agreement is denied. Plaintiff failed to allege substantial changes in the circumstances of either party. (See Gen. Stat. § 46b-86)
Defendant's motion to compel and sanctions dated September 19, 2002 is partially granted and the plaintiff is ordered to fully comply with all discover requests within 30 days. Items 1, 3, and 4 of the defendant's requested order are denied.
Defendant's motion regarding allowance for maternity expenses, dated October 15, 2002, is granted to the extent that the plaintiff will supply to the defendant, a crib, changing table and dresser. The defendant will supply a mattress, sheets and other incidentals. If the plaintiff fails to supply the items one week before the childbirth, he shall pay to the defendant $750.00.
The defendant's motion for expert accounting fees and counsel fees dated October 15, 2002 is granted. The plaintiff shall pay to the defendant CT Page 15479 within 60 days, the sum of $5,000.00 towards expert accountant's fees and $5,000.00 towards counsel fees, without prejudice toward the award of further accountant and counsel fees. CT Page 15480